Notice of Allowance

Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
	The terminal disclaimer filed on 12/27/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers: 10,279,088 B2; and  8,814,842 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
	Claims 60-76 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is Andresen (WO 2009/002260 A1); and Biggie (US 2008/0271804 A1).   	Andresen and/or Biggie teach a delivery-and-fluid-storage bridge, and method of using and making, the bridge adapted to receive, and store liquids and comprising:  
 	 	a delivery manifold extending along a length of the delivery-and-fluid- storage bridge for delivering reduced pressure through the delivery-and-fluid- storage bridge, the delivery manifold comprising a first material and being positioned proximate the reduced pressure source;  		an absorbent layer proximate the delivery manifold and adapted to receive, absorb, and store liquids within the delivery-and-fluid-storage bridge;   	 	a first encapsulating layer; and a second encapsulating layer [as an encapsulating pouch] having an inner surface at least partially enclosing or encapsulating the delivery manifold and the absorbent layer;  		a first aperture proximate a first longitudinal end of the delivery and fluid storage bridge, for fluidly coupling reduced pressure to the delivery manifold; and
 	 	a second aperture proximate a second longitudinal end of the delivery and fluid storage bridge.

	However, as to independent claim 60, Andresen and/or Biggie fails to teach or fairly suggest that the delivery and storage bridge provides the combination of:
	 	(i) a first manifold having an outer surface an interior portion extending along a length of the delivery-and-fluid-storage bridge;
 	 	(ii) a second manifold having an outer surface and interior portion;
 	 	(iii) an encapsulating pouch having an inner surface enclosing the first manifold and the second manifold; and
 	 	(iv) a longitudinal sheet disposed within the encapsulating pouch between the first manifold and the second manifold.

 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andresen and/or Biggie, and one of skill would have not been motivated to, provide the above combinations for independent claim 60.  While Andresen and/or Biggie teaches the combination of a delivery manifold, absorptive layer, and first and second apertures, Andresen and/or Biggies fail to teach or suggest providing: 1st and 2nd manifolds with separate or separated inner and outer surfaces; separate and separated manifold and conduit; two or more manifolds; an encapsulating pouch having an inner surface enclosing one or more manifolds; and/or a longitudinal sheet disposed within the encapsulating pouch.  It would not have been obvious to modify the teachings of Andresen and/or Biggie to provide one or more of these limitations in combination, where Andresen and/or Biggie fail to teach or suggest these limitations.  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781